Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald R. Palladino on 23 May 2022.

Please amend the specification as follows:

Within the specification at page 2, line 25, insert the heading, --- SUMMARY ---.


Examiner’s Comment
2.	Per the conversation with Mr. Palladino on 23 May 2022, the amendment of 27 February 2020 indicating that the heading, SUMMARY, should be placed within the specification at page 2, between lines 9 and 10 is incorrect and should not be entered.
3.	The Examiner’s Amendment of 12 May 2022 remains in effect.  
4.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765